Citation Nr: 1750769	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-12 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of cold weather injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The issues were denied as entitlement to service connection for nerve damage with palsy and numbness and entitlement to service connection for cold weather injuries to the bilateral feet, hips and legs.  The Board has combined these issues on appeal herein, as is reflected under the issue listed on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately remand is required for the claim on appeal to obtain a VA examination.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.  The Veteran has asserted that his bilateral numbness, palsy and nerve damage of the bilateral hands, feet, legs and hips is related to his cold weather exposure in Korea.  

An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  

In the present case, the Veteran has had private treatment for his reported residual injuries of cold weather from 1997 through 2011.  He has reported bilateral feet and leg numbness as occurring since 1953 and has also reported continuous stabbing pain in his hands.  See Cornerstone Neurology Treatment Report November 2010; March 2012 Veteran Lay Statement.  The Veteran has a diagnosis of mild neuropathy in his bilateral legs.  See Cornerstone Neurology Treatment November 2010.  The Veteran and his wife have submitted statements that he is cold-sensitive and has painful sensations and stabbing pain in his toes, fingers, hands, and legs.  See July 2013 Wife Lay Statement; September 2013 Notice of Disagreement; March 2012 Veteran Lay Statement.

The Veteran has reported multiple times that during service while driving up the side of a mountain his Jeep slid off of the road and he was knocked unconscious.  He further reported that he was left until rescued without shelter, and thereby was exposed to freezing cold temperatures.  See August 2011 Veteran's Lay Statement; November 2016 Board Hearing Transcript p. 3.  The Board acknowledges that the Veteran's service treatment records are unavailable for review, but finds that the Veteran's statements regarding his duties as a forward for the artillery unit, to be corroborated by his Form DD-214.  See Board Hearing Transcript November 2016; Formal Finding of Unavailability February 2011.  Therefore, the Board finds the Veteran's statements credible regarding the accident he incurred while in Korea.  The Veteran has repeatedly asserted that his cold weather exposure has caused his current peripheral neuropathy and numbness of his legs and feet and has further submitted a private opinion finding that it is at least as likely as not that the Veteran's current cold weather residual injuries were caused by cold weather exposure in Korea.  See November 2011 Cornerstone Neurology Treatment Report.  The Board finds that as this positive opinion lacks adequate rationale, remand is thus required to provide the Veteran with an examination and to obtain an etiological opinion.

In February 2011 a memorandum was issued by the Department of Veterans Affairs that efforts to obtain the Veteran's service treatment records (STRs) from PIES had come back negative and a formal finding was issued that the records were unavailable for review.  However, the February 2011 response did not make indication that the Veteran's service personnel records were not available.  As the Veteran testified at his November 2016 hearing that the injuries he incurred in service as a result of his cold weather exposure required light duty while he was healing, the service personnel records may reflect a change in his duty status during those periods.  There is no indication that VA has ever attempted to obtain the Veteran's complete service personnel file.  Given the circumstances of this case, the Board finds that a remand is necessary to complete such development.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (holding that VA has a heightened duty to assist a claimant when records are unavailable due to no fault of the veteran or claimant).

In February 2017 the Board remanded the Veteran's claim for service connection for residuals of cold weather injury for the above-noted development.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It does not appear that the RO completed any of the requested development.  Additionally, in a July 2017 report of general information, the Veteran stated he was informed the appeal had been closed out.  Yet, VACOLS indicates the appeal is back and active at the Board.  Therefore, remand is again required for the issue on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Request from the appropriate sources, to include the NPRC and RMC, the Veteran's complete service personnel file.  All records obtained should be associated with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed residuals of any cold weather injury.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must opine regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disorder had its onset in, or is otherwise caused by, by the Veteran's military service, specifically addressing: (1) the Veteran's credible reports of exposure to cold temperatures on a mountain in Korea while in-service; 2) the Veteran's reports of continued stabbing pain in his bilateral hands and numbness and pain in his hips, legs and feet; and 3) the November 2011 private opinion submitted by Dr. G. stating that the Veteran's residual injuries of cold weather exposure is at least as likely as not related to his service.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




